Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “the first transferring mode”, “the second transferring mode”, and “the third transferring mode”.  There is insufficient antecedent basis for these limitations in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 17 are not deemed to properly further limit parent claims 3 and 13 because they do not add any structure or function that would not inherently already be present in the parent claims.  In the case of claim 7, the at least one battery or module would inherently be “connected with” the heating elements in claim 3.  In the case of claim 17, it is implied in parent claim 13 based on the functionality recited in parent claim 11 that the protection circuit comprises the heating elements as recited in claim 17.  Neither of claims 7 and 17 contain limitations that meaningfully further limit the parent claims. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatroux et al (US 20170125860).  Regarding claim 1, the reference is directed to a method of predicting whether there is a thermal runaway risk for each battery cell (101) of a battery pack (103) ([0034]), wherein in response to predicting thermal runaway risk for at least one cell, transferring battery energy of the at least one cell to the battery pack (that is, other cells in the battery pack) via a stirring device and heat transfer liquid (see [0037]).  Regarding claim 2, the predicting comprises collecting information of every battery cell in the pack ([0034]) and predicting, based on the collected information, whether there is a thermal runaway risk.  Regarding claim 3, the transferring of energy comprises a “first” transferring mode of transferring energy of the at least one cell to the pack though a battery coolant loop for the battery pack (see Fig. 2, [0037], [0039], [0040]).  Regarding claim 4, the at least one cell is connected fluidly with a coolant pump (203) via the heat exchange liquid (105).  Regarding claim 5, this claim further limits optionally-recited components of claim 4 and is therefore met by the reference.  Regarding claim 6, the claim recites “in a case where the at least one element connected in or connected to the battery coolant loop ….requires a voltage higher than…”  This is considered to be a conditional limitation that is met by the reference because there is no disclosure of relative voltages of the elements in the reference; thus the conditional clause would not be invoked.   Regarding claims 7-9, these claims further limit the “second” transferring mode and the “third” transferring mode which are optionally recited in claim 3.  Thus, these claims are also met by the reference.  Regarding claim 10, this claim recites conditionally when the first, second and/or third transferring modes are adopted.  Since only the first mode is used in Chatroux, it would therefore then be used in all circumstances, including the condition where the ambient temperature is lower than a threshold as claimed.  The second condition “in a case where no thermal management for the battery pack … is provided” is not applicable to Chatroux because it discloses a thermal management system.   Thus, the instant claims are anticipated.  


Allowable Subject Matter
Claims 11-16 and 19 are allowed.  Claims 17, 18 and 20 would be allowable pending correction of the outstanding 35 USC 112 issues.
The following is a statement of reasons for the indication of allowable subject matter:  
	Chatroux et al. is considered the closest prior art to claim 11.  In addition to what is described above, the reference teaches that stirring device 107 is controlled in response to the determination of risk of thermal runaway, to operate at a faster rate ([0036]).  The stirring device can be equated to the claimed “protection circuit.”  In [0033], the reference discloses that “Stirring device is for example electrically powered by one or a plurality of cells 101 of the battery.  Preferably, stirring device 107 is connected to a plurality of power supply sources drawing their energy from different cells of the battery, to be able to keep on operating in the occurrence of a failure of one or a plurality of cells.”  Chatroux et al do not teach or fairly suggest an apparatus as recited in claim 11, that is, a system having “switches or pairs of switches connected with respective battery cells or battery modules of the battery pack, and used for controlling, upon receiving an activation instruction, connection of respective battery cells or battery modules of the battery pack to a protection circuit,” and “a detection and prediction component, configured to….send, in response to detecting or predicting that there is a thermal runaway risk for at least one battery cell or battery module of the battery pack, the activation instruction to each switch or pair of switches corresponding to the at least one battery cell or battery module.”  Chatroux et al. do not teach or fairly suggest switches associated with the battery cells, or the concept of connecting the battery or batteries determined to be faulty or risky by the prediction component to the protection circuit via a switch or switches.  The connection of batteries in Chatroux et al. to the stirrer 107 is made beforehand or independently of a determination of a risk of thermal runaway.  Further, the reference does not teach or suggest “switches” that would allow the necessary connections and functionality as recited in claim 11. 
	Shin et al (US 20220021090) is also cited herein.  This reference teaches the concept of discharging a faulty battery (M1, M2, M3) by connecting it though a switching module (40) to a resistor (20) to rapidly dissipate energy and heat.  However, the reference does not teach or suggest that such a protection circuit “transfers battery energy of the at least one [faulty] battery cell or battery module to the battery pack or another battery pack as thermal energy or electric energy” as claimed.  The reference expressly teaches that “it is not good to put the plurality of resistors 20 in the battery pack” ([0042]), and further teaches that heat generated by the resistors is removed by a directly adjacent cooling plate (60).  There is also insufficient reason to attempt to combine the disclosures of Shin and Chatroux et al.  As noted above, Chatroux et al. teach that continuity of stirring operation is important ([0033]) and the stirrer is preferably powered by a combination of different batteries/sources that effectively function as an “uninterruptible” power supply.  Neither reference alone or in combination guides a skilled person to the switching structure or functionality as claimed.  
	Muniz (US 20130071717) was cited and applied in a counterpart Chinese application as an “X” reference; however the reference is merely cumulative of the references applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 19, 2022